Citation Nr: 1703979	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected thyroid disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Marine Corps from November 1996 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.


FINDING OF FACT

OSA was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by the Veteran's service-connected thyroid disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in November 2015.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, when the medical evidence raised evidentiary questions, the Board solicited an expert medical opinion from an endocrinologist to aid in resolving the question at issue in this case.  

The Veteran's representative objected to the adequacy of the endocrinologist's opinion and asserted that it is deficient.  Specifically the representative argued that the medical opinion discounted the Veteran's assertions that the consequential effects of her thyroid cancer, and status post thyroidectomy, precipitated weight gain which in turn either caused or aggravated OSA. 

The representative added that the endocrinologist's opinion assumed that the Veteran did not develop thyroid cancer, prior to the date of its diagnosis, directing attention to the Veteran's weight of 208 pounds in proportion to her 5 foot 5 inch frame, in 2005, 4 years prior to the diagnosis of thyroid cancer.  The representative argued that the pre-diagnosed thyroid cancer/ precancer were already at work on the Veteran's body mass; and, that the endocrinologist's explanation was deficient in explaining why OSA was not an issue until after the thyroidectomy, noting that the Veteran was morbidly obese in 2005, but did not have symptoms, or diagnosis of OSA.

The representative also challenged the opinion as it related to the allegation of aggravation of the Veteran's OSA by her thyroid condition, arguing that it is impermissible to rely on the absence of evidence as substantive negative evidence.

The Board has carefully reviewed the Veteran's arguments, but ultimately finds them unavailing in this case.  Specifically, the medical professional chosen in this case is specifically trained in endocrinology.  The questions asked of him were straightforward and he thoroughly explained why, in his professional opinion, the Veteran's OSA was not caused or aggravated by her thyroid condition.  The endocrinologist reviewed the evidence of record and supported his opinion with a detailed rationale.  The endocrinologist did not misstate facts or have an incorrect understanding of the Veteran's disease presentation.  As such, the Board finds this opinion to be fully adequate.

While the Veteran's representative has questioned the conclusion, the representative is not trained in endocrinology and has not supported any medical opinion to refute any of the endocrinologist's conclusions.  Moreover, while the representative suggests that it is impermissible to rely on the absence of evidence as dispositive, it must also be asked where the evidence to support aggravation is.  That is, if aggravation did occur, what was the baseline severity of the OSA prior to the worsening?  There is no allegation that records are outstanding that have not been obtained.  Essentially, to the extent the Veteran has alleged the occurrence of aggravation, the endocrinologist did not find any evidence to support its occurrence.  Additionally, the endocrinologist did not identify any additional evidence that could be obtained that might provide added information on the issue of   

As such, the endocrinologist was limited to the evidence of record which he found did not show any aggravation.  Of note, the representative merely argues that the opinion is inadequate without pointing to evidence that might establish aggravation.
 
The Board finds that the endocrinologist's opinion is adequate.  The medical opinion was rendered by a medical expert based on a review of claims file.  The endocrinologist considered the Veteran's medical history and considered the Veteran's assertions of that her OSA was due to obesity resulting from a thyroid disability.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed her service connection claim for OSA in June 2011, which was denied by a January 2013 rating decision.  She asserts that her OSA is due to her thyroid disability.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses of any sleep or respiratory disorder during her active service.  She denied having any respiratory diseases.

There is no objective evidence of record that directly links the Veteran's current OSA to her active service.  STRs do not show a diagnosis of OSA rendered by a medical officer during service.  The first medical evidence of obstructive sleep apnea is not until 2010, just over a decade after her separation from service.  As such, service connection on a direct basis is not warranted.

The Veteran's medical records show that just after her separation from service in September 2000, she weighed 166 pounds, resulting in a Body Mass Index (BMI) of 27.6.  However, from June 2006 through March 2016, the Veteran has consistently weighed more than 182 pounds, resulting in a BMI greater than 30.3, which is obese. 

The Veteran's medical record also shows thyroid-stimulating hormone (TSH) lab results.  She had normal to suppressed findings from September 2007 through January 2016, but high results in February 2009, March 2010, and November 2014.

In January 2009, the Veteran began treatment for her thyroid disability, which required a total thyroidectomy in February 2009.  A January 2011 rating decision granted service connection for her thyroid disability effective February 9, 2010.

In May 2010, the Veteran underwent a sleep study and was diagnosed with mild obstructive sleep apnea.

In February 2011, Jill Kunitake, M.D., reported that the Veteran was status-post total thyroidectomy for thyroid cancer and was hypothyroid due to her surgery with subsequent iodine ablation for thyroid cancer.  Dr. Kunitake reported that the Veteran had various symptoms that included weight gain.

In February 2012, Suzanne Harris, CRNP, reported that the Veteran underwent a thyroidectomy in 2009, and that after surgery, she became obese due to the lack of thyroid hormone and stabilization.  Nurse Harris reported that the Veteran started to experience symptoms of OSA and was subsequently diagnosed with OSA.  Nurse Harris reported that the Veteran had residual tissue in the area of the excised left thyroid lobe, which gave her the sensation of an obstruction.

In December 2012, a VA examiner reviewed the Veteran's claims file, including the statement from Nurse Harris.  The VA examiner also reviewed the Veteran's TSH levels beginning in November 2008.  The examiner opined that the Veteran's OSA was less likely than not due to, the result of, or aggravated by her service connected thyroid disability.  The examiner reported that the Veteran had been overweight prior to thyroid surgery and that her postoperative status did not cause her obesity, which is a major causal factor in OSA.  The examiner noted that the Veteran had not been hypothyroid as noted by her TSH results except for short periods related to the need to withdraw from medication for follow-up scans.  The examiner noted that although the Veteran was hypothyroid, she had suppressive levels of TSH.  The VA examiner further noted that at this level of TSH, the Veteran should not have been at any increased risk of developing OSA.

In August 2013, Lynne B. Hammel, CRNP, reviewed the Veteran's STRs, VA treatment records, and private medical records.  Nurse Hammel opined that the Veteran's OSA was at least as likely as not proximately due to or the result of the Veteran's service-connected thyroid disability.  Nurse Hammel reported that the Veteran gained weight after a pregnancy and had difficulty losing it.  Nurse Hammel reported that she had thyroid goiters in 2008 with hypothyroidism.  Nurse Hammel reported that even with regular exercise five days per week according to military records, she was still having difficulty losing weight that was associated with hypothyroidism.  Nurse Hammel reported that hypothyroidism was a known risk factor for OSA.

At the November 2015 hearing, the Veteran testified that after she was diagnosed with a thyroid disability, she started gaining weight, which resulted in her OSA.

In August 2016, an endocrinologist reviewed the Veteran's claims file.  The endocrinologist noted that the Veteran was obese more than four years prior to the diagnosis of her thyroid cancer.  The endocrinologist noted that the Veteran was given a higher dose of a thyroid replacement causing suppression of TSH, which would not lead to weight gain or contribute to obesity.  The endocrinologist noted that while hypothyroidism results in a higher prevalence of OSA, treatment of hypothyroidism will usually reverse the OSA.  The endocrinologist reported that there was no documentation supporting untreated hypothyroidism for a prolonged period of time.  The endocrinologist opined that the Veteran's OSA was caused by her obesity, which was a major issue years prior to her diagnosis of a thyroid disability.  The endocrinologist also opined that the Veteran's OSA was not aggravated by her service-connected thyroid disability.  The endocrinologist reported that there was no evidence that her OSA was made permanently worse beyond the natural progression of the disease by her service-connected thyroid disability.  The endocrinologist reported that obesity was the mostly likely etiology of her OSA, and while untreated hypothyroidism could lead to weight gain and worsening OSA, such was not the case with the Veteran as there were no sleep studies that suggested worsening of aggravation.

Here, several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the medical condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value is the August 2016 endocrinologist's opinion, which considered the elements necessary to substantiate a claim for service connection on a secondary basis.  Nurse Hammel opined that the Veteran's OSA was at least as likely as not proximately due to or the result of the Veteran's service-connected thyroid disability.  Conversely, the endocrinologist concluded that the Veteran's OSA was less likely than not due to or aggravated by her service-connected thyroid disability and was more likely due to her obesity, which pre-existed prior to her diagnosis of a thyroid disability.  The endocrinologist is shown to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered, which showed she had been obese prior to her diagnosis of a thyroid disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board appreciates the statements written by Dr. Kunitake and Nurse Harris and the opinion of Nurse Hammel, and the Board does not question their competence and expertise.  However, ultimately, the endocrinologist's opinion is given greater weight.  The opinion by the endocrinologist was fully grounded in the medical literature and was based upon a comprehensive review of the claims file and medical history.  The examiner clearly explained why he believed that the Veteran's current OSA was less likely than not due to, the result, or aggravated by the Veteran's service-connected thyroid disability.  

The statements of Dr. Kunitake and Nurse Harris have limited probative value because neither discussed the etiology of the Veteran's OSA.  Furthermore, neither discussed all of the pertinent facts such as the Veteran's TSH levels and obesity.

Likewise, the opinion of Nurse Hammel also has limited probative value.  Nurse Hammel inferred that the Veteran's weight gain from her pregnancy combined with her inability to lose weight from her thyroid disability resulted in her OSA.  However, the record shows that the Veteran had been obese since June 2006, well before starting treatment for her thyroid disability in January 2009.  Nurse Hammel also reported that she exercised five days per week according to military records; however, she ended her active service in March 1999, which would have no probative value on her weight gain after she was diagnosed with a thyroid disability.  Finally, Nurse Hammel reported that hypothyroidism was a known risk factor for OSA, and submitted medical articles in support.  However, Nurse Hammel failed to explain how these medical studies related to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. at 33; Bloom v. West, 12 Vet. App. at 187.  The endocrinologist, in fact, acknowledged that there could be a link between thyroid problems and OSA but explained what factors were seen in such an instance, and which were not present in the Veteran's case.  These factors were not addressed by the nurse and for that reason, her opinion is afforded less weight than the endocrinologist's opinion. 

Consideration has been given to the Veteran's personal assertion that her OSA was due to or aggravated by her service-connected thyroid disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  OSA is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include sleep studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of OSA, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinion of record.

Accordingly, service connection for OSA is denied.


ORDER

Service connection for OSA is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


